UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-6319


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBIN A. SLAGLE,

                Petitioner – Appellant,

TIMOTHY JAMES FISHER,

                Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:14-cr-00058-GMG-RWT-1)


Submitted:   August 9, 2016                 Decided:   August 10, 2016


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin A. Slagle, Appellant Pro Se.      Paul Thomas Camilletti,
Assistant United States Attorney, Anna Zartler Krasinski, OFFICE
OF THE UNITED STATES ATTORNEY, Martinsburg, West Virginia;
Lynette Danae DeMasi-Lemon, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robin A. Slagle appeals the district court’s order denying

as untimely her third-party objection to forfeiture.                  We have

reviewed the record and find no reversible error.             Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.             United States v.

Fisher, No. 3:14-cr-00058-GMG-RWT-1 (N.D. W. Va. Jan. 19, 2016).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2